Name: Commission Regulation (EC) No 1999/1999 of 17 September 1999 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 18. 9. 1999L 247/12 COMMISSION REGULATION (EC) No 1999/1999 of 17 September 1999 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/ 98 (2), and in particular Article 13 thereof, (1) Whereas Article 13 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regu- lation and prices for those products within the Community may be covered by an export refund; (2) Whereas Regulation (EEC) No 32/82 (3), as last amended by Regulation (EC) No 2326/97 (4), Regulation (EEC) No 1964/82 (5), as last amended by Regulation (EC) No 1452/1999 (6), and Regulation (EEC) No 2388/84 (7), as last amended by Regulation (EEC) No 3661/92 (8), lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products; (3) Whereas it follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below; (4) Whereas, given the current market situation in the Community and the possibilities of disposal in certain third countries in particular, export refunds should be granted, on the one hand, on bovine animals intended for slaughter of a live weight greater than 220 kilograms and less than 300 kilograms, and, on the other on adult bovine animals of a live weight of at least 300 kilo- grams; (5) Whereas export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex under CN code 0201, on some frozen meat listed in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10; (6) Whereas, in view of the wide differences in products covered by CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third; (7) Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland; whereas, to allow this trade to continue, the refund should be set to cover the differ- ence between prices on the Swiss market and export prices in the Member States; whereas there are possibili- ties for exporting such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries; whereas a refund should accordingly be set; (8) Whereas, in the case of certain other cuts and preserves of meat or offal shown in the Annex under CN codes 1602 50 31 to 1602 50 80, the Community share of international trade may be maintained by granting a refund corresponding to that at present available; (9) Whereas, in the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant; (10) Whereas Commission Regulation (EEC) No 3846/87 (9), as last amended by Regulation (EC) No 1230/1999 (10), establishes the agricultural product nomenclature for the purposes of export refunds; (11) Whereas, in order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought into line with those on fresh or chilled cuts other than those from adult male bovine animals; (1) OJ L 148, 28.6.1968, p. 24. (2) OJ L 210, 28.7.1998, p. 17. (3) OJ L 4, 8.1.1982, p. 11. (4) OJ L 323, 26.11.1997, p. 1. (5) OJ L 212, 21.7.1982, p. 48. (6) OJ L 167, 2.7.1999, p. 17. (7) OJ L 221, 18.8.1984, p. 28. (9) OJ L 366, 24.12.1987, p. 1. (8) OJ L 370, 19.12.1992, p. 16. (10) OJ L 149, 16.6.1999, p. 3. EN Official Journal of the European Communities18. 9. 1999 L 247/13 (12) Whereas experience has shown that in certain cases it is often difficult to determine the relevant quantities of beef, veal and other meat contained in prepared or preserved meat falling within CN code 1602 50; whereas exclusively beef and veal products should accordingly be set apart and as new heading should be created for mixtures of meats or offals; whereas checks on products other than mixtures of meat or offal should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regu- lation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricul- tural products (1), as amended by Regulation (EEC) No 2026/83 (2); (13) Whereas refunds on female animals should vary depending on their age in order to prevent abuses in the export of certain pure-bred breeding animals; (14) Whereas opportunities exist for the export to certain third countries of heifers other than those intended for slaughter, but to prevent any abuse control criteria should be laid down to ensure that these animals are not more than 36 months old; (15) Whereas, notwithstanding the subdivision of the combined nomenclature for prepared and preserved meat, other than uncooked, falling within CN code 1602 50, experience has shown that it is possible to delete from the refund nomenclature several products falling within CN code 1602 50 31 and to amend the list of products falling within CN code 1602 50 80; (16) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The list of products on which export refunds as referred to in Article 13 of Regulation (EEC) No 805/68 are granted and the amount thereof shall be as set out in Annex I of this Regulation. 2. The destinations are identified in Annex II to this Regula- tion. Article 2 The grant of the refund for product code 0102 90 59 9000 of the nomenclature for export refunds and for exports to the third countries in zone 10 listed in Annex II to this Regulation shall be subject to presentation, when the customs formalities for export are completed, of the original and one copy of the veterinary certificate signed by an official veterinarian certifying that these are heifers of an age of not more than 36 months. The original of the certificate shall be returned to the exporter and the copy, certified as being in accordance with the regula- tions by the customs authorities, shall be attached to the application for payment of the refund. Article 3 This Regulation shall enter into force on 21 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 62, 7.3.1980, p. 5. (2) OJ L 199, 22.7.1983, p. 12. EN Official Journal of the European Communities 18. 9. 1999L 247/14 (EUR/100 kg) Product code Destination Refund (7)  Net weight  (EUR/100 kg) Product code Destination Refund (7)  Live weight  ANNEX I to the Commission Regulation of 17 September 1999 fixing export refunds on beef 0102 10 10 9120 01 63,00 0102 10 10 9130 02 24,50 03 16,50 04 8,50 0102 10 30 9120 01 63,00 0102 10 30 9130 02 24,50 03 16,50 04 8,50 0102 10 90 9120 01 63,00 0102 90 41 9100 02 60,50 0102 90 51 9000 02 24,50 03 16,50 04 8,50 0102 90 59 9000 02 24,50 03 16,50 04 8,50 10 60,50 (9) 0102 90 61 9000 02 24,50 03 16,50 04 8,50 0102 90 69 9000 02 24,50 03 16,50 04 8,50 0102 90 71 9000 02 60,50 03 39,50 04 20,00 0102 90 79 9000 02 60,50 03 39,50 04 20,00  Net weight  0201 10 00 9110 (1) 02 94,00 03 65,00 04 31,50 0201 10 00 9120 02 36,50 03 26,00 04 13,00 0201 10 00 9130 (1) 02 129,00 03 86,50 04 43,50 0201 10 00 9140 02 51,00 03 35,00 04 18,00 0201 20 20 9110 (1) 02 129,00 03 86,50 04 43,50 0201 20 20 9120 02 51,00 03 35,00 04 18,00 0201 20 30 9110 (1) 02 94,00 03 65,00 04 31,50 0201 20 30 9120 02 36,50 03 26,00 04 13,00 0201 20 50 9110 (1) 02 163,00 03 109,00 04 54,00 0201 20 50 9120 02 65,00 03 44,50 04 22,00 0201 20 50 9130 (1) 02 94,00 03 65,00 04 31,50 0201 20 50 9140 02 36,50 03 26,00 04 13,00 0201 20 90 9700 02 36,50 03 26,00 04 13,00 0201 30 00 9050 05 (4) 53,00 07 (4a) 53,00 0201 30 00 9100 (2) (6) 02 227,50 03 156,00 04 78,50 06 201,00 0201 30 00 9120 (2) (6) 08 125,50 09 116,50 03 86,00 04 43,00 06 110,00 0201 30 00 9150 (6) 08 33,00 09 30,00 03 26,00 04 13,50 06 29,50 0201 30 00 9190 (6) 02 51,00 03 33,50 04 16,00 06 41,00 EN Official Journal of the European Communities18. 9. 1999 L 247/15 (EUR/100 kg) Product code Destination Refund (7)  Net weight  (EUR/100 kg) Product code Destination Refund (7)  Net weight  0202 10 00 9100 02 36,50 03 26,00 04 13,00 0202 10 00 9900 02 51,00 03 35,00 04 18,00 0202 20 10 9000 02 51,00 03 35,00 04 18,00 0202 20 30 9000 02 36,50 03 26,00 04 13,00 0202 20 50 9100 02 65,00 03 44,50 04 22,00 0202 20 50 9900 02 36,50 03 26,00 04 13,00 0202 20 90 9100 02 36,50 03 26,00 04 13,00 0202 30 90 9100 05 (4) 53,00 07 (4a) 53,00 0202 30 90 9400 (6) 08 33,00 09 30,00 03 26,00 04 13,50 06 29,50 0202 30 90 9500 (6) 02 51,00 03 33,50 04 16,00 06 41,00 0206 10 95 9000 02 51,00 03 33,50 04 16,00 06 41,00 0206 29 91 9000 02 51,00 03 33,50 04 16,00 06 41,00 0210 20 90 9100 02 42,50 04 25,50 0210 20 90 9300 02 53,00 0210 20 90 9500 (3) 02 53,00 1602 50 10 9120 02 59,00 (8) 03 47,00 (8) 04 47,00 (8) 1602 50 10 9140 02 52,50 (8) 03 41,50 (8) 04 41,50 (8) 1602 50 10 9160 02 41,50 (8) 03 33,50 (8) 04 33,50 (8) 1602 50 10 9170 02 28,00 (8) 03 22,00 (8) 04 22,00 (8) 1602 50 10 9190 02 28,00 03 22,00 04 22,00 1602 50 10 9240 02  03  04  1602 50 10 9260 02  03  04  1602 50 10 9280 02  03  04  1602 50 31 9125 01 100,00 (5) 1602 50 31 9135 01 38,00 (8) 1602 50 31 9195 01 18,50 1602 50 31 9325 01 89,00 (5) 1602 50 31 9335 01 33,50 (8) 1602 50 31 9395 01 18,50 1602 50 39 9125 01 100,00 (5) 1602 50 39 9135 01 38,00 (8) 1602 50 39 9195 01 18,50 1602 50 39 9325 01 89,00 (5) 1602 50 39 9335 01 33,50 (8) 1602 50 39 9395 01 18,50 1602 50 39 9425 01 38,00 (5) 1602 50 39 9435 01 22,00 (8) 1602 50 39 9495 01 16,00 1602 50 39 9505 01 16,00 1602 50 39 9525 01 38,00 (5) 1602 50 39 9535 01 22,00 (8) 1602 50 39 9595 01 16,00 EN Official Journal of the European Communities 18. 9. 1999L 247/16 (EUR/100 kg) Product code Destination Refund (7)  Net weight  (EUR/100 kg) Product code Destination Refund (7)  Net weight  1602 50 39 9615 01 16,00 1602 50 39 9625 01 7,50 1602 50 39 9705 01  1602 50 39 9805 01  1602 50 39 9905 01  1602 50 80 9135 01 33,50 (8) 1602 50 80 9195 01 16,00 1602 50 80 9335 01 30,00 (8) 1602 50 80 9395 01 16,00 1602 50 80 9435 01 22,00 (8) 1602 50 80 9495 01 16,00 1602 50 80 9505 01 16,00 1602 50 80 9515 01 7,50 1602 50 80 9535 01 22,00 (8) 1602 50 80 9595 01 16,00 1602 50 80 9615 01 16,00 1602 50 80 9625 01 7,50 1602 50 80 9705 01  1602 50 80 9805 01  1602 50 80 9905 01  (1) Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Commission Regulation (EEC) No 32/82. (2) The refund is granted subject to compliance with the conditions laid down in amended Regulation (EEC) No 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. (4) Carried out in accordance with amended Commission Regulation (EEC) No 2973/79 (OJ L 336, 29.12.1979, p. 44). (4a) Carried out in accordance with amended Commission Regulation (EEC) No 2051/96 (OJ L 274, 26.10.1996, p. 18). (5) OJ L 221, 19.8.1984, p. 28. (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1.8.1986, p. 39). The term average content refers to the sample quantity as defined in Article 2(1) of Regulation (EC) No 2457/97 (OJ L 340, 11.12.1997, p. 29). The sample is to be taken from that part of the consignment presenting the highest risk. (7) Article 13(10) of amended Regulation (EEC) No 805/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. (8) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Council Regulation (EEC) No 565/80. (9) The grant of the refund is subject to compliance with the conditions referred to in Article 2 of this Regulation. NB: The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended. EN Official Journal of the European Communities18. 9. 1999 L 247/17 ANNEX II Zone 01: all third countries Zone 02: zones 08 and 09 Zone 03 022 Ceuta and Melilla 024 Iceland 028 Norway 041 Faeroes 043 Andorra 044 Gibraltar 045 Vatican City 053 Estonia 054 Latvia 055 Lithuania 060 Poland 061 Czech Republic 063 Slovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina 094 Federal Republic of Yugoslavia 096 Former Yugoslav Republic of Macedonia 109 The communes of Livigno and Campione d'Italia; the island of Helgoland 406 Greenland 600 Cyprus 950 Stores and provisions (Destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, as amended) Zone 04 039 Switzerland Zone 05 400 United States of America Zone 06 809 New Caledonia 822 Frenche Polynesia Zone 07 404 Canada Zone 08 046 Malta 052 Turkey 072 Ukraine 073 Belarus 074 Moldova 075 Russia 076 Georgia 077 Armenia 078 Azerbaijan 079 Kazakhstan 080 Turkmenistan 081 Uzbekistan 082 Tajikistan 083 Kirghistan 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 604 Lebanon 608 Syria 612 Iraq 616 Iran 624 Israel 625 West Bank and the Gaza Strip 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 653 Yemen 662 Pakistan 669 Sri Lanka 676 Myanmar (Burma) 680 Thailand 690 Vietnam 700 Indonesia 708 Philippines 720 China 724 North Korea 740 Hong Kong Zone 09 224 Sudan 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Cape Verde 248 Senegal 252 Gambia 257 Guinea-Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 CÃ ´te d'Ivoire 276 Ghana 280 Togo 284 Benin 288 Nigeria 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 Sao TomÃ © and Principe 314 Gabon 318 Congo (Republic) 322 Congo (Democratic Republic) 324 Rwanda 328 Burundi 329 St Helena and dependencies 330 Angola 334 Ethiopia 336 Eritrea 338 Djibouti 342 Somalia 350 Uganda 352 Tanzania 355 Seychelles and dependencies 357 British Indian Ocean Territory 366 Mozambique 373 Mauritius 375 Comoros 377 Mayotte 378 Zambia 386 Malawi 388 South Africa 395 Lesotho Zone 10 075 Russia NB: The countries are those defined by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19).